Fourth Court of Appeals
                              San Antonio, Texas
                                     April 9, 2019

                                 No. 04-18-00334-CV

                                 Paulette BARIBEAU,
                                       Appellant

                                           v.

                        HILL COUNTRY PARTNERS, L.P.,
                                  Appellee

              From the 37th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2016-CI-08378
                    Honorable Michael E. Mery, Judge Presiding

                                    ORDER
   Sitting:       Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa. Justice
                  Irene Rios, Justice

    On April 8, 2019, Appellant Paulette Baribeau filed a Motion to Abate Briefing Schedule
pending Settlement Discussions pursuant to Texas Rules of Appellate Procedure 38.6(d) and
10.5(b). See TEX. R. APP. P. 38.6(d); 10.5(b). This case is currently set for submission on
May 8, 2019. Although Appellant’s motion requests an abatement of the briefing schedule,
the procedural rules to which Appellant cites, and the extension to which Appellant refers,
seem concerned with the extension of time related to Appellant’s Reply Brief.

Appellant is requested to clarify, no later than April 17, 2019, any relief that Appellant
seeks beyond that of a motion for extension of time to file Appellant’s Reply Brief. See id.
10.5(b).

   It is so ORDERED on this 9th day of April, 2019.

                                                              PER CURIAM


   ATTESTED TO: ________________________
               KEITH E. HOTTLE,
               Clerk of Court